DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flemig et al. (2011/0094283).  Regarding claim 1, Flehmig discloses a forming die (2) including a first die component (12) with a male bead structure comprising protrusions (16; Figs. 1a,1b) and a groove between the protrusions that is complimentary ([0020], lines 6-11) with a second die component (14) having a female bead structure comprising grooves (18; Fig. 1a) and a protrusion between the grooves.  Regarding claims 2 and 16, the male bead (Fig. 1a) has a push surface (protrusion 16) that has a pair of sidewalls wherein Fig. 1a shows that a left sidewall of push surface (16) is inclined to a movement direction of the die component (12) and a right sidewall is parallel to the movement direction, the sidewalls of the protrusion (16) extend to a main surface of the die component (12).  Regarding claim 3, the female bead has a stop surface (bottom of groove 18; Fig. 1a) wherein Fig. 1a shows that a left sidewall of the stop surface (18) is inclined to a movement direction of the die component (12) and a right sidewall is parallel to the movement direction, the sidewalls of the stop surface (18) extend to a main surface of the die component (14) and the protrusion extends outwardly (upwardly in Fig. 1a) from the stop surface (bottom of groove 18).  Regarding claim 4, the female die component bead protrusion (Fig.1a) extends into the male die component bead groove during forming of a blank (20).  Regarding claim 5, the female die component bead protrusion (Fig.1a) is integral with the second die component (14).  Regarding claim 14, the die component (14) includes a binder perimeter which engages with the blankholder (10), the female bead structure (18) extending along the binder perimeter [0022] to grip a flange of the workpiece (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10,12,13,15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flemig in view of Dusman et al. (4,531,395).  Regarding claims 6-8 and 17, Dusman teaches a bead structure (Figs. 15 and 17) comprising a replaceable insert (40) having a protrusion (52) which is seated within a bead insert channel (114) and extends into a die (112).  Regarding claims 9,10 and 18, Dusman teaches a plurality of shims (122,124) of different thicknesses positioned between the insert (40) and an outside of the channel (114; Fig. 15).  Regarding claims 12 and 13, Dusman teaches a plurality of inserts comprising individual shims (40; Figs. 9-11; col. 5, lines 9-15), the shims being different thicknesses (col. 4, lines 52-55).  Regarding claim 15, Dusman teaches (Fig. 17) that the insert bead channel extends along a length of a die (112) and the protrusion insert (40) does not extend the entire length within the channel.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the protrusion and female bead of Flemig to a protrusion structural insert positioned within an insert bead channel as taught by Dusman in order to provide flexibility and replacement of the insert with separate insert pieces of different thicknesses to accommodate a workpiece length.
Regarding claims 19 and 20, Flemig discloses a first die component (12) with a male bead structure comprising protrusions (16; Figs. 1a,1b) and a groove between the protrusions that is complimentary ([0020], lines 6-11) with a second die component (14) having a female bead structure comprising grooves (18; Fig. 1a) and a protrusion between the grooves.  The male bead (Fig. 1a) has a push surface (protrusion 16).  The female bead has a stop surface (bottom of groove 18; Fig. 1a).  Dusman teaches a plurality of inserts (40; col. 4, lines 52-54) that are seated within an insert channel (114; Figs. 15 and 17) and a plurality of shims (122,124) of different thicknesses.
  Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flemig in view of Dusman and further in view of Miyamoto (2013/0074425).  Flemig does not disclose that the shims are formed from polymer foam.  Miyamoto teaches [0028) that shims (33) are constructed from wood, metal, plastic, rubber and polymer foam.  It would have been obvious to the skilled artisan to conduct routine experimentation with rubber, plastic and polymer foams as taught by Miyamoto in order to determine an acceptable compressibility of the shim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725